Mr. Chief Justice Del Toro
delivered the opinion of the Court.
This ease is closely related to the eases of F. J. and J. E. Serrallés v. Sancho Bonet, Treasurer, which we have just decided (ante, page 136) and the same decision should govern.
*140According to the record, on July 28, 1938, the judgment appealed from was reversed because the lower court had no jurisdiction (53:_). The decisions of said cases of F. J. and J. E. Serrallés v. Sancho Bonet, Treasurer, rendered on the same day and the decision in the case of The Shell Co. (P.R.), Ltd. v. Pagán, Treasurer, 51 P.R.R. ----, were cited to uphold the judgment.
No reconsideration was requested and the mandate was sent to the district court on August 13, 1938.
More than two months elapsed and on October 24, 1938, a motion was filed praying that the judgment of July 28, be annulled. The motion was denied on the following November 9.
In January 27, 1939, the appellee again appeared and requested that an order be issued for the return of the mandate and again prayed that the judgment of July 28, 1938, be annulled. It cited the ease of A. Cuesta & Co. v. Treasurer, 54 P.R.R. 82, and its previous arguments which led this Court in said case to affirm the judgment appealed from notwithstanding the fact that it had been rendered by a district court when by reason of the amount it should have been filed in the corresponding municipal court.
It is not possible to order the return of the mandate and without re-acquiring our jurisdiction over the matter the action prayed for cannot be taken.
The motion of January 27, 1939, must be denied.